DETAILED ACTION
Claims 1 through 35 originally filed 27 February 2020. By amendment received 6 March 2022; claims 1, 25, 27, 29, and 32 are amended. Claims 1 through 35 are addressed by this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 through 35 allowed.

The following is an examiner’s statement of reasons for allowance:
Claim 1 is directed to a DFB laser device in which a III-V semiconductor laser device is grown atop a silicon substrate. The shallow trench isolation (STI) regions are grown over the substrate and a grating region is provided above the STI regions. Particularly, the grating region includes inclined sidewalls.
Li (US Pub. 2008/0187018) is notable for teaching a DFB laser in which a III-V semiconductor laser device is grown atop a silicon substrate with a grating region provided above STI regions. However, the upper surfaces of the STI regions are flat and the grating region is grown flush to the flat surfaces of the STI regions. There is no indication within Li that grating regions grown over STI regions can be made to exhibit inclined sidewalls as claimed. Further, it is notable that the STI regions enable the growth of the III-V region and it is unclear that the shape of the STI regions may be altered without influencing the growth of the III-V region.
Masui et al. (Masui, US Pub. 2008/0029770) is notable for teaching a DFB laser in which a grating is formed to have inclined sidewalls. However, the grating layer of Masui is grown atop another III-V region that is shaped to accommodate the subsequent grating layer. It is not clear that an STI region meeting the requirements of Li could be modified to exhibit the shaped structure of Masui while retaining the function of the STI regions within Li.
Van Campenhout et al. (Van Campenhout, US Pub. 2018/0183212) is notable for teaching a III-V fin device grown on a silicon substrate with STI regions and inclined lower growth surfaces (see Fig. 23c). However, the inclined surfaces are always in the lower region of the STI. Modifying Li to include these inclined surfaces would not result in the claimed invention because these inclined surfaces would not be within grating layer 270 of Li. Further, these inclined surfaces of Van Campenhout are always present below the level of the STI regions and there is no indication that a layer present above the STI regions may be caused to have inclined surfaces as claimed.
The prior art does not teach or suggest the claimed invention. As such, claim 1 is allowed.

Claims 25 and 29 are each drawn to devices that include a device similar to the device of claim 1 and recite all above noted limitations of claim 1. As such, these claims are allowed for the reasons noted above.

Claim 32 is drawn to a method for fabricating a device similar to the device of claim 1 and recite method steps for producing all physical structures associated with the above noted limitations of claim 1. As such, this claim is allowed for the reasons noted above.

Claims 2 through 24, 26 through 28, 30, 31, and 33 through 35 each depend properly from one of claims 1, 25, 29, and 32 and inherit all limitations thereof. As such, these claims are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Hagan whose telephone number is (571)270-1242. The examiner can normally be reached Monday, Wednesday, and Thursday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P HAGAN/Examiner, Art Unit 2828